OFFICE OF THE ATTORNEY GENERAL OF TEXAS




Fioaomble IcIlgene Brady
Ooltnty Attorney
Huat    Couaty
OrO0avllle,      Taxa8




                                                  of Runt county under


                                                of hae 6, 1949   end
                                                 out theretn and the

                                      ou in swh         letter   are   48

                                   urt    OS Hunt       Oouaty,Texas,       oa
                                   in    road   maohinsry fro!aAdtuaa
                                                    u4a fitr tllDb W~F
                                                    lxnt being duo Yay
                                                 date of asah suooeaa-
                                                  three w4rmnt21 wera
                                                     ~6s tlrm by 4 bank
                                                    rs’ Court ndth mumy
                                                     he aouatf.   Them
                                               t ims warrant i8-
                                               id the none baok
to t!m permanent sohool  fu%L      The bank IS aow holder of auoh
$tilr4;raatu   in the mount of #tVZO.‘OO, aaw              bein&? au* *Y
    t      .
             1po advertisement   for bida appear6 oa the lainute8 Of
tb     Oo&ssionere*      Court and no bids submitted apg%@r ozi e-h
                It     la   4aaum4d     fxonthe    sontentm      af   yotw    Uttar
that   at   tha      of tha pnrohua of the uohineq
                     time                                 and iaau-
4aao of tim w4rr48ta I8 p4ymat        thsrbf~~~  the 0oPiaaibaera~
a0urt   h4a no prornti    iatentiaa to pr    fbr 44ld nohluery     out
bf ournnt fuaQ8, and that no proria f on w4a Irrd4 for lOvy*
and oollut~       4 aurfieieatt4x to ~4) the lat4roat       oa th4
warrants    and prevlde 4 sinking   fund ior their rotlrema&
                UPOn this         St&O OC i4OtS         ym    hOv4 ral04d      the qwa-
tgmo&the             Validity      of   auoh tim    warrant      ia   th’    amount     of
       l    .


                hrtlolo         33; 94otion 7 of the Texas Ooaatltutiom,
mb4a8in part           48    foli~rrt
         11         . Bat no Qbt iOr any purpose aball
       aver bi iamrmd       in any aanaax by any oity or
       oounty ualasrs protiaioa    is mdo st the tW of
       0*4t*th8        8888, for levyla#aaU     aolle6t~
       4 8tUiloient    tax to pay the lat~rsat,    thclrboa
       and protldo    ab 14444 8% &a 4 alnkin~     fu.al . . .*

                no.nZer          you to hrtiol,     1659 Volmon’a           Anootated
Teresa Girl1         Statutes      whioh rudr      4s   ~ollow8:

               Vupplier   of every kina road. an4 ltri&e
       aeterlal      or any other m4t4rI41    ror the ~04
       0f 8da i0wty         OS 4~ 0s it8 0h04r8,      do-
       p8rtmat8, or Lui01tut1ona 8ust bo purohaooa
       on Oolqpetitlrs    bids, the soatraot    t0 by 4-
       waded to the party who, in the jud euxt caf
       the ommia4ioaera       oourt has aubait r ed th4
       lowaat and beat bid.       T&e oouaty auditor
       lh4l.l adr@rtiae for 4 perib6 of twb waoka ia
       at least    oae daily newspqmr,     publtahed  and
       olroolatod     3~ the aounty, GOT auoh SQWIOS
       and swtorial     4aoording to SpeOi?fO4tiOUS,
       givirsg III detail what ti nO4dOa. fiiueh 40,
       vsrtieOmmta      shall stats whors the apseif%-
       a&ions ara to be fotmd, and Shall &I* the
    Honorable         fageno   Brady,     Page 5



    z   *   t&m and pl444            for raoelvlag   Such bids. AU
            luoh oonrpetitin     bids         ah411 b4 k4pb on rile
            by the oounty auditor             as a part ol the reoorda
            of his offfoo,    and shall be aubjaot to lnapao-
            tloa by aay oao dbairlq       to au thorn,, clopioa
            of 411 bids rooolntlshall k furnIah4d by the
            oouaty rodltor~ta     the oounby judge 4nd to the
            eo~laalonera     oourt; en4 when the bfQ8 raoolved
            are not srtlafretory      to th4 said jud@o or OOIU-
            ty oommisaioaemt,     the 8udltor shall   rejeot    lald
            bids and re-adnrtise       tar now b2da.   In aaaea
            of eumrgenoy, puroh4448 not ia 4x441~ or ow
            hundred and Sifty dollars      pay b4 n4d4 agoa TO-
            quirritlon   to b4 approv46 by the oemIaaioa4ra
            oourt, without 4dv4rtlain(l     tm oommtitln        bids.*
               Artdole 85ds4, 8eotIoa   83 Veraoa’a Aaaot4se6 Tax48
    OItIl Eltatutes reterred  to by y’ou ia your letter,  reads in
    ~42% as followar
I
                   Tco oouatp noting through its Ocmmlaaloaara~
            couzt,    . . . . shall hsreartsr      m4k4   or enter ln-
            to any aoatraot     or s~eumt        for the eoaatruo-
            tioa of any pub110 building,         or tha proa~oatIoa
            and ooaqlet2on     of any pnbllo work mqniriag         or
            euthorizlng    any 4     nditmro in exf3088 0r m0
            Thousand Dollars     ( &,OOO.OO), oro4ting
                                 T                           or im-
            posing en obligatfon      or liabi3ity      of any natur4
            or ahareater    UIWI
                             m
                                   auoh oount~.     or apf oubdfri-
            *Ion or such oouty, . . . .-kthout-iirat~~aub-
            mitt1      suoh reposed    oontraot     or 4azeome4t t4
                  3
            00lPget     tire   b   li)as. . . .*
                BeatIon 7 o? Artiole      ZM8a sets out the proaadure
    to be followed    in the rsPun6lag      of lndebtminessea    and 4peoial-
    ly provldee   that *no itegl of Indebtedness,        exoept bonds and
    matured ooupona thereon,      and except Item9 ot iudebtctdnea8 to
    be issued under oontraota      made b8fo~e thi8 law beobmoa affoo-
    tire,  shall be fua0a      or r4fwl46     orbapt  in the manner hex-+
    lnaftorin this anbaeatloa        grssorfbsd.*     Then follows   a do-
    tailed  prowdum InOludlr@ Oh4 @Iti8g           Of 44tI44 of int4ntIOa
    to fame runding bonaa, the oalling           of an alaotian   under oar-
    tain airautatanoes,     and  t&o holding of SU8h eleotfon.
Honorableptrgene
               Brmlt,Pa@ 4
  3.

          It ia our o&dion that Artlole   ~568a, aootlan 8,
mg~g;g$~~         g[~,~Mtrwy~            of pgblia buildiagr
                     b i0 W 11 in*0 V 8 OmnditurO       of more
                              8,000&O) and door not boa1 rlth
the pf3rohan 0r r00a aaohlnery,etaa theilgh  the 0oat 0r 8-e
be In    lxo.88    or Two Thoorand Dollar8          (#~,OOC.OO).




tant    Attorney    Cen8ra1,        addro88od   to Htmorablr     Alvin   1D. Pop@,
aat0d   Soptader 14, iew - utter     cpinionr 0r the miorao~
aeaeral   0r Taa8.   Al89 808 oplnlonwrlttbnby Eoaorable
8OOtt Gaina     A88%8fuht AttO?n@ mll@R@l   addn88.d to a.                     M.
man      dated doom&w          4,    1931,   &oh   deal;   4th    tho l~oot    of
Art&e      PESbsa.
              Th* authorltlor   8ert8ln   the
            8ubbjeOt to the 4=?088     re8triO
i%i     I hiOn    and~Owner81 Lam hr8 th8

$0 the    i8iWno@     Or 8uOh war&&t8           be oburtetl.
          Wador the mt       8~tU8tiOll     rr8ent.d    b
OlOU     th8t thee-088     prOVi8iOn8 0 r &tiOl@ 1
Tmar OoBrtltutlc#L,    and Art1010 1660, Vernon*8 innotatod
Tom8 Civil statute8     wemo not oompllsdwith at th0 tiar tho
origin61 oontraot    Of purohara wa8 entcrred into and tlm war-
rant8 in papnt      or road maohlnory purohared weire188uod.
When the C7oaEafesioners* Oourt 8Ought to refund tb, iadobtOd-
n088 by 1!98U,aing a MW tiae WW!lt          in the 4UWtUkt Or T*motr-
S@raa Bundrod and Twenty Dollar6        ((ba7S10.00) there nm8 no
o~llanee   with the ~rorlef0n8       ai Mtlolo       Iz%SSa, BeOtiaa T(d).
            Wyatt Petal k Bollor %miC8 v8. hMiU    hU&ty, Texl8
Cltll   bp&malr, 111 S.W. (2ud) VW (nrlt Of ctr~r di8aris8&)
iorolred   a raot siturrtlon In whioh a ooatrsot ror #toe1 ml-
tQrt8 -8    let withOUtOCUk@etiti+@J bidding, SOSOtbB6 later
                                                                                    6’76




end,after    culverts   were dmlioered,      the Cammlssionarr'     Court
sdrertieed    for bids mid aaoopted the bid or the oel.Mr nlth
whom the or:@nel       cwntreot ~88 rado.       It wa8 &ld that Ina+
moh IYRttffira had hem no o          atitiro    bide in mooordanoo with
requirements     0r Speofal   RoadTo w 0r ~PVM~P c0wi          006 ;di0b
1651, Vermn~s       knzwt~tal  Terra air11 Statuue,       t rle olaim pre-
nnted by tiw Fboller -8 1nraU.d onci oould licit later             bc rati-
fhd.
             Th13 p?~i810118 Or Arti              u,    SOOtiCU 7,   0r    Our   NOR-
8titution     and Op Artiole   16S9, Vamon*e Annotated TOPS airi&
Ststutu are clear and unaabl~~~s au4 must ba follow& lt a
.talldoontraatwith the oountf 18 to.bm entorad Into. fM8-
mob a8 the provl8lons        0r ilrtielell, aeoticm 7 0r the Tern8
Oanetltutlon     and of Artlola 1689,were not o       lied rith at
the tlmo *he orlglaalguroh880ua8 made, no ta       =I id obll#atioa
against    the ooanty on said contra08    wa* orbated aad the tlm
*armid       iswed in apiintror *aa tmohbory         ptlroh~m4  tmael:
8ald   contractwara % valid. Thoroha~ln$boeunooomgllame
with   brtfalc     e8680,   Seofloa    old)   at 6th~ tiim or the nfwM4~
big 0r th        la&i   two rrnrnt8,     38   ir; tb    opinion   0r thu     no-
partsmnt that such ratundfngmrrant                 in
                                                the amount of TWntp
Seven fIuaared
             uzd ‘baby            Dollara ($8920.001la told end aot
a valid obL$.@lon aEaIn*tBunt a0mp.




       ATTOmEY GI;pJERAL
                      OF TEXAS
                                                                          A68utMt


CDRlfr